SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commissiononly (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under § 240.14a-12 Parametric Sound Corporation (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Parametric Sound Corporation January 12, 2012 Dear Stockholders, You are cordially invited to attend the 2012 Annual Meeting of Stockholders of Parametric Sound Corporation to be held at 1:30 p.m. local time on Wednesday, February 15, 2012, at the Radisson Suites Hotel Rancho Bernardo, 11520 West Bernardo Court, San Diego, California 92127. Details regarding the meeting, the business to be conducted, and information about Parametric Sound Corporation that you should consider when you vote your shares are described in this proxy statement. The business to be conducted at the Annual Meeting is explained in the accompanying Notice of Annual Meeting of Stockholders and Proxy Statement. At the Annual Meeting, we will also discuss our results for the past year. We hope you will be able to attend the Annual Meeting. Whether you plan to attend the Annual Meeting or not, it is important that you cast your vote. You may vote over the Internet, by telephone as well as by completing, signing, dating and returning your proxy card by mail. You are urged to vote promptly in accordance with the instructions set forth in the proxy card. We encourage you to vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend. Sincerely, /s/ Elwood G. Norris Elwood G. Norris President and Chief Executive Officer Your vote is important. Please vote as soon as possible by using the Internet or by telephone orby completing, signing, dating, and returning the enclosed proxy card. Instructions for your voting options are described on the proxy card. PARAMETRIC SOUND CORPORATION 1941 Ramrod Avenue, Suite 100 Henderson, Nevada 89014 NOTICE OF 2 Notice is hereby given that the Annual Meeting of Stockholders of Parametric Sound Corporation (the “Company”) will be held at the at the Radisson Suites Hotel Rancho Bernardo, 11520 West Bernardo Court, San Diego, California 92127 on February 15, 2012 at 1:30 p.m., for the following purposes: 1. To elect four members to the Board of Directors to serve until the next Annual Meeting of Stockholders and until their successors are elected and have qualified; 2. To approve an amendment to our Articles of Incorporation to effect a reverse stock split at a ratio of between 1 for 2 and 1 for 10, as determined by the Board of Directors, at any time prior to September 30, 2012; 3. To approve the 2012 Stock Option Plan of Parametric Sound Corporation; 4. To ratify the selection of Squar, Milner, Peterson, Miranda& Williamson, LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2012; and 5. To transact such other business that is properly presented at the Annual Meeting and any adjournments or postponements thereof. You may vote if you were the record owner of Parametric Sound Corporation common stock at the close of business on January 12, 2012. All stockholders are cordially invited to attend the Annual Meeting. Whether you plan to attend the Annual Meeting or not, it is important that your shares be represented at the Annual Meeting, regardless of the number of shares you may hold. Even though you may plan to attend the Annual Meeting in person, please promptly vote using one of the following methods: ● By telephone, by calling the toll-free telephone number printed on your proxy card; ● On the Internet, by accessing the website address printed on your proxy card; or ● By completing, signing and returning the enclosed proxy card in the enclosed postage-prepaid return envelope. Voting by any of these methods will not prevent you from attending the Annual Meeting and voting in person. You may change or revoke your proxy at any time before it is voted. BY ORDER OF THE BOARD OF DIRECTORS /s/ James A. Barnes James A. Barnes Chief Financial Officer, Treasurer and Secretary January 12, 2012 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON FEBRUARY 15, 2012. This Proxy Statement and the other proxy materials also are available online at www.proxyvote.com PARAMETRIC SOUND CORPORATION 1941 Ramrod Avenue, Suite 100 Henderson, Nevada 89014 PROXY STATEMENT FOR THE PARAMETRIC SOUND CORPORATION ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON FEBRUARY 15, 2012 This proxy statement, along with the accompanying Notice of 2012 Annual Meeting of Stockholders, contains information about the 2012 Annual Meeting of Stockholders of Parametric Sound Corporation, including any adjournments or postponements of the Annual Meeting, which we refer to as the Annual Meeting. In this proxy statement, we refer to Parametric Sound Corporation as “Parametric,” the “Company,” “we” and “us.”This proxy statement relates to the solicitation of proxies by our Board of Directors for use at the Annual Meeting. IMPORTANT INFORMATION ABOUT THE ANNUAL MEETING AND VOTING Why is the Company Soliciting My Proxy? The Board of Directors of Parametric Sound Corporation is soliciting your proxy to vote at the Annual Meeting to be held at the Radisson Suites Hotel Rancho Bernardo, 11520 West Bernardo Court, San Diego, California 92127, on Wednesday, February 15, 2012, at 1:30 p.m. local time and any adjournments of the meeting. The proxy statement along with the accompanying Notice of Annual Meeting of Stockholders summarizes the purposes of the meeting and the information you need to know to vote at the Annual Meeting. This proxy statement, the proxy card and our Annual Report will first be mailed to stockholders entitled to vote at the Annual Meeting on or about January 23, 2012. Who Can Vote? Only stockholders who owned Parametric Sound Corporationcommon stock at the close of business on January 12, 2012 are entitled to vote at the Annual Meeting. On this record date, there were 21,492,027 shares of our common stock outstanding and entitled to vote. Common stock is our only class of voting stock. You do not need to attend the Annual Meeting to vote your shares. Shares represented by valid proxies, received in time for the meeting and not revoked prior to the meeting, will be voted at the meeting. For instructions on how to cast your vote, see “How Do I Vote?” below.For instructions on how to change or revoke your proxy, see “May I Change or Revoke My Proxy?” below. How Many Votes Do I Have? Each share of Parametric common stock that you own entitles you to one vote. How Do I Vote? Whether you plan to attend the Annual Meeting or not, we urge you to vote by proxy. All shares represented by valid proxies that we receive through this solicitation, and that are not revoked, will be voted in accordance with your instructions on the proxy card or as instructed via Internet or telephone. You may specify whether your shares should be voted for or against all, some or none of the nominees for director, and whether your shares should be voted for, against or abstain with respect to each of the other proposals. If you properly submit a proxy without giving specific voting instructions, your shares will be voted in accordance with the Board’s recommendations as noted below.
